This appeal is from a final decree restraining appellant from revoking license of appellee to retail alcoholic beverages at a place known as the "Village Club" in Dade County.
The record discloses that the license year had expired when the appeal was taken so the question is moot. The decree appealed from should be affirmed for that reason, suffice it to say that we have examined the controlling statutes and the evidence and find no reversible error in the final decree.
Affirmed.
BROWN, C. J., WHITFIELD, and ADAMS, J. J., concur.